Bausenwein v Welsh (2017 NY Slip Op 07850)





Bausenwein v Welsh


2017 NY Slip Op 07850


Decided on November 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


1237 CA 17-00825

[*1]JOHN H. BAUSENWEIN, III, PLAINTIFF,
vTHOMAS J. WELSH, INDIVIDUALLY, AND DOING BUSINESS AS TJW CUSTOM HOMES, INC., ET AL., DEFENDANTS.
THOMAS J. WELSH, INDIVIDUALLY, AND DOING BUSINESS AS TJW CUSTOM HOMES, INC., TJW CUSTOM HOMES, INC., AND 299 MAIN STREET EA, INC., INDIVIDUALLY, AND DOING BUSINESS AS TJW CUSTOM HOMES, THIRD-PARTY PLAINTIFFS-APPELLANTS,
vTIMOTHY ALLISON, THIRD-PARTY DEFENDANT-RESPONDENT. 


BARCLAY DAMON, LLP, BUFFALO (VINCENT G. SACCOMANDO OF COUNSEL), FOR THIRD-PARTY PLAINTIFFS-APPELLANTS.
BURGIO, CURVIN & BANKER, BUFFALO (STEVEN P. CURVIN OF COUNSEL), FOR THIRD-PARTY DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (John F. O'Donnell, J.), entered August 25, 2016. The order, among other things, denied that part of the third-party plaintiffs' motion for summary judgment seeking dismissal of the second affirmative defense in the amended answer of third-party defendant. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: November 9, 2017
Mark W. Bennett
Clerk of the Court